DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 12 - 14 objected to because of the following informalities:  The claim appear to depend on a cancelled claim 10.  The examiner has assumed that the applicant meant to depend on claim 1 for prosecution purposes.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 6, 8, 12 – 14, 18 – 21, 25, and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al (US 2019/0020888, hereafter Liu).
	As per claim 1,  Liu discloses a method of decoding, in a decoder, a bitstream representing an image, wherein the bitstream comprises a plurality of blocks of residual samples(Figure 5 element 500; ¶ 40 -42), and one or more reconstructed image frames of the image are obtained by adding a respective block of residual samples to a combined hypotheses block of intra- predictions, the combined hypotheses block of intra-predictions being formed (¶ 41) by applying a method comprising:
	 receiving the bitstream (¶ 41;  When the compressed bitstream 420 is presented for decoding);
	 for each block of residual samples (¶ 41; the inverse transform stage 506 inverse transforms the dequantized transform coefficients to produce a derivative residual):
	 determining if a combined intra-prediction hypothesis is indicated by and/or can be inferred from the bitstream and, if so (¶ 41; For example, the intra/inter prediction stage 508 can include using compound intra prediction to decode ):
	 for each block of residual samples of a block for which a combined intra- prediction hypothesis is indicated and/or can be inferred:
	 determining a first intra-prediction mode from information extracted from the bitstream (¶ 41; Using header information decoded from the compressed bitstream 420, the decoder 500 can use the intra/inter prediction stage 508 to create the same prediction block);
	 inferring at least a second, different, intra-prediction mode based upon the first intra-prediction mode (¶ 45);
applying the first intra-prediction mode to at least one reference sample to form a first hypothesis prediction sample (¶ 48; a first prediction block can be generated using the first intra-prediction mode);
	 applying the at least one second intra-prediction mode to said at least one reference sample to form a second hypothesis prediction sample (¶ 48; a second prediction block can be generated using the second intra-prediction mode);
	 and forming a combined hypotheses block of predictions by combining the first and second hypothesis prediction samples formed for the block (¶ 49; generating the compound prediction block can include combining the first and second intra-prediction blocks).  
	As per claim 2, Liu discloses the method of claim 1, wherein, for one or more blocks of residual samples of a block for which a combined intra-prediction hypothesis is indicated and/or inferred, the method of forming a combined hypothesis block of intra-predictions comprises, for each residual sample of the block, applying the first intra-prediction mode to a reference sample, applying the second intra-prediction mode to the same reference sample, and combining the resultant first and second hypothesis intra-prediction samples to form a combined hypotheses prediction sample, the method further comprising combining the combined hypotheses prediction samples thus obtained for the block to form said combined hypothesis block of intra-predictions (¶ 45 - 49).  
	As per claim 3, Liu discloses the method of claim 1, wherein, for one or more blocks of residual samples for which a combined intra-prediction hypothesis is indicated and/or inferred, the method of forming a combined hypotheses block of intra-predictions comprises applying said first intra-prediction mode to all of the reference samples of the said block to form a plurality of first hypothesis prediction samples, applying the second intra- prediction mode to all of the reference samples of the said block to form a plurality of second hypothesis prediction samples, and combining the first and second hypothesis prediction samples to form said combined hypotheses block of intra-predictions (¶ 45 - 49).
	As per claim 6, Liu discloses the method of claim 1, wherein the second intra- prediction mode is determined based upon an indicator within the bitstream (¶ 41).
	As per claim 8, Liu discloses the method of claim 1, wherein combining the first and second combined hypothesis intra-prediction samples to form said combined hypotheses block of predictions comprises one or more of: adding said first and second hypothesis prediction samples to respective said residual samples (¶ 41);
computing a weighted average of the first and second combined hypotheses intra-prediction samples (¶ 50);
determining weightings to be applied to the first and/or second hypothesis samples (¶ 50 ); and
adding a weighted combination thereof to respective residual samples (¶ 50).
	As per claim 12, Liu discloses the method of claim 1, wherein weightings applied to the first and/or second hypothesis intra-prediction samples are determined based upon the values of bits within the bitstream (¶ 46).
	As per claim 13, Liu discloses the method of any of claim 1, wherein weightings applied to the first and/or second hypothesis intra-prediction samples are obtained by querying a lookup table (¶ 45).
	As per claim 14, Liu discloses the method of any of claim 1, wherein the weightings applied to the first and/or second hypothesis intra-prediction samples are at least partially inferred using information extracted from the neighbouring blocks (¶ 51).  
	As per claim 18, Liu discloses the method of claim 1, wherein the bitstream comprises one or more bits indicating whether a second directional intra-prediction mode is to be applied (¶ 41; header information contains bits).
	As per claim 19,  Liu discloses the method of claim 1, wherein the bitstream comprises one or more bits indicating the first intra-prediction mode and/or the second intra-prediction mode to be applied (¶ 41). 
	As per claim 20, Liu discloses the method of claim 19, wherein determining the first intra-prediction mode and/or the second intra-prediction mode comprises querying a lookup table (¶ 45; a table may include records associated with the selectable intra-prediction modes.).
	As per claim 21, Liu discloses the method of claim 1, further comprising, in respect of a block for which a combined intra-prediction hypothesis is indicated and/or inferred:
determining a third intra-prediction mode ( ¶ 45;  two or more intra-prediction modes to use for coding a block of a video frame); and
applying the third intra- prediction mode to one or more reference samples to form a third hypothesis intra- prediction sample, and combining the first, second and third hypothesis prediction samples formed for a block, to create a said combined hypotheses block of predictions (¶ 41 - 45).
Regarding claim 25, arguments analogous to those presented for claim 1 are applicable for claim 25.
Regarding claim 26, arguments analogous to those presented for claim 1 are applicable for claim 26.



	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Hermansson et al (US 2019/0037213, hereafter Hermansson).
As per claim 15, Liu discloses the method of claim 1.
However, Liu does not explicitly teach wherein at least one of the first intra-prediction mode and the second intra-prediction mode is a planar intra- prediction mode.
In the same field of endeavor, Hermansson teaches wherein at least one of the first intra-prediction mode and the second intra-prediction mode is a planar intra- prediction mode (¶ 115).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Liu in view of Hermansson.  The advantage is an improvement to encoding/decoding video sequences.
	As per claim 16, Liu discloses the method of claim 1.
However, Liu does not explicitly teach wherein at least one of the first intra-prediction mode and the second intra-prediction mode is a DC intra- prediction mode.
In the same field of endeavor, Hermansson teaches wherein at least one of the first intra-prediction mode and the second intra-prediction mode is a DC intra- prediction mode (¶ 115).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Liu in view of Hermansson.  The advantage is an improvement to encoding/decoding video sequences.
	As per claim 17, Liu discloses the method of claim 1.
However, Liu does not teach wherein at least one of the first intra-prediction mode and the second intra-prediction mode is a directional intra- prediction mode ().
In the same field of endeavor, Hermansson teaches wherein at least one of the first intra-prediction mode and the second intra-prediction mode is a directional intra- prediction mode (¶ 115).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Liu in view of Hermansson.  The advantage is an improvement to encoding/decoding video sequences.

Allowable Subject Matter
Claim(s) 5 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487